                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Shane Michael Green                                                  Docket No. 7:12-CR-96-1H

                                Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Shane Michael Green, who, upon an earlier plea of guilty to
Receipt of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2), was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on February 13, 2013, to the custody of the Bureau of
Prisons for a term of 108 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 240 months.

    Shane Michael Green was released from custody on April 7, 2020, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

At the time of sentencing, it was ordered that while under supervision, the defendant shall abide by the rules
and regulations of the NCE Sex Offender Program. Since that time, the series of conditions typically
assigned to sex offenders has been individualized to meet the needs of the specific individual. At this time,
it is respectfully recommended that the court modify the conditions of supervised release to include the
below specified conditions, which have been individualized to meet the specific needs of the defendant
based on recommendations from the defendant’s treatment specialist. The defendant signed a Waiver of
Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

1. To ensure compliance with supervision, the defendant shall submit to unannounced searches of any
computer or computer equipment (including mobile phones, tablets, and data storage devices) which may
include the use of computer monitoring technology, computer search or analysis software, and copying of
all data from the device and external peripherals. Such examination may require the removal of devices
from the defendant's possession for the purpose of conducting a thorough inspection.

2. At the direction of the U.S. Probation Officer, the defendant shall consent to the installation of systems
or software that will allow the probation officer or designee to monitor computer use on any computer that
the defendant owns or is authorized to use. The defendant shall pay the costs of this monitoring.

3. The defendant shall register with the state sex offender registration agency in the state where the
defendant resides, works, or is a student, as directed by the probation officer.

4. The defendant shall not enter adult bookstores, sex shops, clubs or bars with exotic or topless dancers, or
massage parlors.

5. The defendant shall not associate or have verbal, written, telephonic, or electronic communications with
any person under the age of eighteen (18), except: (1) in the presence of the parent or legal guardian of said
minor; (2) on the condition that the defendant notifies the parent or legal guardian of the defendant's

                Case 7:12-cr-00096-H Document 53 Filed 07/01/20 Page 1 of 3
Shane Michael Green
Docket No. 7:12-CR-96-1H
Petition For Action
Page 2

conviction or prior history; and (3) with specific, written approval from the U.S. Probation Officer. This
provision does not encompass persons under the age of eighteen with whom the defendant must deal in
order to obtain ordinary and usual commercial services (e.g., waiters, cashiers, ticket vendors, etc.).

6. The defendant shall have no direct or indirect contact, at any time and for any reason, with the victim(s),
the victim's family, or affected parties in this matter unless provided with specific, written authorization in
advance by the U.S. Probation Officer.

7. The defendant shall not use, possess, or control any computer-based counter forensic tools. The defendant
shall not use or have installed any programs specifically and solely designed to encrypt data, files, folders,
or volumes of any media. The defendant shall, upon request, immediately provide the U.S. Probation
Officer with any and all passwords required to access data compressed or encrypted for storage by any
software.

8. The defendant shall not use, purchase, possess, procure, or otherwise obtain any computer or electronic
device that can be linked to any computer networks, bulletin boards, internet, internet service providers, or
exchange formats involving computers unless approved by the U.S. Probation Officer.

9. The defendant shall not loiter within any area where minors frequently congregate (e.g., parks, school
property, playgrounds, arcades, amusement parks, day-care centers, swimming pools, community
recreation fields, zoos, youth centers, video arcades, carnivals, and circuses) without prior written
permission from the U.S. Probation Officer.

10. The defendant shall not possess any legal or illegal pornographic material, including any materials
depicting and/or describing "child pornography" and/or "simulated" child pornography as defined in 18
U.S.C. § 2256, nor shall the defendant enter any location where such materials can be accessed, obtained,
or viewed, including pictures, photographs, books, writings, drawings, videos, or video games.

11. The defendant shall not possess sadomasochistic/MASO bindings, restraints, handcuffs, etc.

12. The defendant shall not have any social networking accounts without the approval of the U.S. Probation
Officer.

13. The defendant shall not purchase, possess, or control any cameras, camcorders, or movie cameras
without prior approval of the U.S. Probation Office.

14. The defendant shall not hitchhike or pick up hitchhikers.

15. The defendant shall not be employed in any position or participate as a volunteer in any activity that
involves direct or indirect contact with children under the age of eighteen (18) without written permission
from the U.S. Probation Officer. Under no circumstances may the defendant be engaged in a position that
involves being in a position of trust or authority over any person under the age of eighteen.


                Case 7:12-cr-00096-H Document 53 Filed 07/01/20 Page 2 of 3
Shane Michael Green
Docket No. 7:12-CR-96-1H
Petition For Action
Page 3

16. At the direction of the U.S. Probation Officer, the defendant shall submit to physiological testing, which
may include, but is not limited to, polygraph examinations or other tests to monitor the defendant's
compliance with probation or supervised release and treatment conditions.

17. The defendant shall not own, use, or have access to the services of any commercial mail receiving
agency, post office box, or storage unit without prior approval from the U.S. Probation Officer. The
defendant shall provide the U.S. Probation Officer with a list of all P.O. Boxes and/or storage units to which
the defendant has access.

18. The defendant shall consent to a warrantless search by a United States probation officer or, at the request
of the probation officer, any other law enforcement officer, of his/her, person and premises, including any
vehicle, to determine compliance with the conditions, of this judgment.

19. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional who
is experienced in evaluating sexual offenders and who is approved by the U.S. Probation Officer.

20. The defendant shall participate in a sex offender treatment program as directed by the U.S. Probation
Officer, and the defendant shall comply with and abide by all the rules, requirements, and conditions of the
treatment program until discharged. The defendant shall take medication as prescribed by the treatment
provider.


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


/s/ David W. Leake                                     /s/ Kristyn Super
David W. Leake                                         Kristyn Super
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       200 Williamsburg Pkwy, Unit 2
                                                       Jacksonville, NC 28546-6762
                                                       Phone: 910-346-5104
                                                       Executed On: June 30, 2020

                                        ORDER OF THE COURT

                                1st
Considered and ordered this _________             July
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge


                Case 7:12-cr-00096-H Document 53 Filed 07/01/20 Page 3 of 3
